Per Curiam.

We cannot agree with the contention of the petitioners-respondents that section 7-A of the New York City Zoning Resolution did not apply to the proposed alteration. In any event their application for a variance was made under that section. It is clear that there was no abuse of discretion on the part of the board of standards and appeals in denying a variance on the facts presented.
The orders appealed from should be reversed and the petition dismissed, with costs and disbursements to appellants.
Peck, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ., concur.
Orders unanimously reversed and the petition dismissed, with $20 costs and disbursements to the appellants.